Order entered December 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00711-CR

                           SHEPHARD MAPOLISA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 10
                                 Dallas County, Texas
                         Trial Court Cause No. MA-1462666-L

                                         ORDER
       Before the Court is the State’s December 21, 2016 motion to file a supplemental brief.

We GRANT the motion and ORDER the supplemental brief filed as of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE